DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are persuasive only in part.
First, while applicant’s amendments to claim 1 obviate previous objections to the specification, the cause the examiner to raise new objections, based on 37 CFR 1.75(d)(1) and MPEP 608.01(o), as detailed below.
Second, applicant’s amendments to the claims do not overcome the rejection under 35 U.S.C. 112(b) regarding the features that are derived in the claims, since the examiner cannot tell from the specification what particular “features” in the specification are being referred to.  Moreover, the claim amendments cause new issues to be raised under 35 U.S.C. 112(b), and under 35 U.S.C. 112(a).
Third, applicant’s arguments regarding the rejection under 35 U.S.C. 101 are not persuasive.
In this respect, applicant argues:
“For example, claim 1 recites an ordered combination of features which include “determin[ing] one or more segments of the particular trip in which a transportation mode comprises transportation in a car based at least in part on the features about the prior trips and the information about the particular trip,” and “for each of the one or more segments of the particular trip in which the transportation mode comprises transportation in a car, determin[ing] the role of the person as a driver or passenger of the car based at least in part on the features about the prior trips and the information about the particular trip.” By first determining segments of a trip in which the transportation mode comprises transportation by car and then determining the role of the person as a driver or a passenger for those segments, the amount of computing resources consumed by the computational device is reduced (e.g., by foregoing processing of segments of the trip that do not comprise transportation by car), and the operation of the computational device in identifying the role of the person as a passenger or a driver is improved.”

However, firstly, this “improve[ment]” is considered by the examiner to be a trivial distinction from the prior art1, in that applicant is merely stating that he does not determine the role of the person when it is clearly not necessary (e.g., perhaps when the person is determined to be walking or riding a bike or a subway).  The examiner believes that those of ordinary skill in this art would consider that applicant’s ordered unobvious improvement in the art, and to do anything else would be clearly unnecessary.  For example, Zhang et al. (IEEE 2013), cited herewith, only determines that the role is a driver or passenger when the vehicle mode is the car mode, as opposed to bus or metro or walking or cycling modes (abstract).  Secondly, this “improve[ment]” is itself part of the claimed abstract idea, and is not an “additional element[] in the claim beyond the judicial exception” for the purposes of Step 2A, Prong Two in the 2019 PEG.2  
Fourth, applicant’s arguments regarding the 35 U.S.C. 103 rejection, while persuasive to the combination of Mathew et al. (IN, ‘147) and Abramson et al. (‘238), do not apply to the new combination of Matthew (IN, ‘147) and Stenneth et al. (GIS ’11), in which Stenneth et al. (GIS ’11) shows determination of transportation mode using a trained classifier that was initially trained with ground truth (labeled trip data) from six (6) individuals, and then subsequently used to determine real world trip classification modes (e.g., train, bus, car, bike, etc.) of e.g., other users in a deployed classification system, and are thus not persuasive as to patentability.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)3 and MPEP § 608.01(o)4.  Correction of the following is required: regarding the new terminology in claim 1 and in claims 30 to 37, clear antecedent basis should be provided in the specification for the following two phrases, in such a way that the meaning of the terms in the claims may be ascertainable by reference to the description, and without adding new matter:
“deriving features about prior trips from historical information for the prior trips, the features being indicative of the transportation modes and the role of the person as a driver or a passenger for the prior trips”; 
“receiving, by the computational device, information about the particular trip by the person”;
“determine one or more segments of the particular trip in which a transportation mode comprises transportation in a car based at least in part on the features about the prior trips and the information about the particular trip”; 
“for each of the one or more segments of the particular trip in which the transportation mode comprises transportation in a car, determine the role of the person as a driver or passenger of the car based at least in part on the features about the prior trips and the information about the particular trip” (all the above as in claim 1);
“identifying one or more changes in values in the information about the particular trip. . .” (claim 30);
“segmenting the particular trip into one or more segments based on the one or more changes” (claim 30);
“determining that a duration of at least one of the one or more segments exceeds a time threshold” (claim 31); 
“segmenting the at least one of the one or more segments into segments having a duration less than or equal to the time threshold” (claim 31);
“determining a transportation mode for each of the one or more segments of the particular trip based on the features about the prior trips and the information about the particular trip” (claim 32); and 
“determining a role label for the particular trip based on the role of the person as passenger or driver for the one or more segments of the particular trip in which the transportation mode comprises transportation in a car” (claim 33);
“determining the role label for the particular trip comprises: aggregating the one or more segments based on the role of the user to determine a first duration for which the role of the person is passenger and a second duration for which the role of the person is driver; and determining the role label based on the greater of the first duration or the second duration” (claim 34);
“the role label is determined based on a role associated with a longest continuous stretch of the one or more segments for which the role of the user is identical” (claim 35);
“providing the role label to a computing device associated with the person for display” (claim 36);
“receiving feedback about the role label from the computing device, the feedback including a change to the role label; and updating the classifier processes based on the feedback” (claim 37);
Claim Interpretation
Regarding “the person” of claim 23, line 8, the examiner understands from the claim context that this refers to the “person” of claim 1, line 3, and not to the “at least one person” of claim 23, line 4.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 to 6, 23, and 26 to 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it was not previously described that “one or more segments” of the particular trip in which a transportation mode comprises transportation in a car was/were determined “based at least in part on the features about the prior trips and the information about the particular trip”, with the examiner being cognizant of published paragraph [0071]5 that refers to no segments, features, or information, and describes (e.g., perhaps in other words) no apparent determination of any segments, as claimed, or any clear algorithm6 for determining one or more segments in which a transportation mode comprises transportation in a car based at least in part on the features and information.  Accordingly, the examiner believes the specification does not evidence, to the public, possession of the invention as is now claimed.
Regarding claim 36, it was not previously described that a role label was provided to a computing device “for display” (e.g., no display or displaying of the role label is apparently even mentioned in the specification).  Accordingly, the examiner believes the specification does not evidence, to the public, possession of the invention as is now claimed.
Regarding claim 37, it was not previously described by what algorithm (per the Federal Register notice quoted above) applicant updated the classifier processes based on the feedback.  Accordingly, the examiner believes the specification does not evidence, to the public, possession of the invention as is now claimed.
Claims 1 to 6, 23, and 26 to 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8 to 10, “deriving features . . ., the features being indicative of the transportation modes and the role of the person [for the prior trips]” is unclear and not reasonably certain7, e.g., because the phrase has no clear antecedent basis in the specification and e.g., it is unclear particularly which “features” are derived and how they are derived so that they are “indicative of” the transportation modes (plural) and “the [single] role” of the person for the prior trips.  For example, what would or would not constitute the claimed features, from the teachings of the specification?  For example, the specification teaches this about the “features 20” at paragraph [0028]:  “The data 34 (which can be considered part of the recordings 23) that result from measurements of these physical properties by the sensors of the mobile devices can be combined with higher-level situational descriptions 36 (from the mobile device and in some cases other data sources 38) about a trip, such as location, time, trajectory, or user, resulting in a rich set of features 20 used by the transportation mode segment classifier and role classifier.”  Yet, this does not inform the examiner (or apparently, the public) of which (e.g., defined how) or how claimed features indicative of the plural transportation modes and/or the single role of the user in the prior trips are derived.
In claim 1, lines 11 and 12, it is unclear from the teachings of the specification what is referred to by the “information” that is claimed as being received “about the particular trip by the person”, since the specification refers to no such receiving of information about the “particular trip by the person”.
In claim 1, lines 13 to 19 are fully indefinite because the examiner cannot ascertain from the specification what the “features” are that are “deriv[ed]” or what the “information” is that is “receiv[ed]” to understand the metes and bounds of the determinations of the mode and role, since the specification apparently gives no indication about what these claim elements (“features” and “information”) are, or are referring to.  Moreover, the examiner sees no indication in the specification where any one or more “segments” are “determin[ed]” based on the features and the information, and he sees no clear indication as to where the transportation mode is determined based on prior trips, with the examiner considering the teachings or suggestions of published paragraph [0071] of the specification (quoted above) as best as he can, given its high-level/general wording of abstract possibility.
In claim 23, lines 9 and 10, “the features about the prior trips by the person” apparently has no proper antecedent basis and is unclear.
In claim 30, line 2, “identifying one or more changes of values of the information” is indefinite from the teachings of the specification, in that the examiner cannot determine what these identified information value changes are referring to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 6, 23, and 26 to 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 6, 23, and 26 to 37, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of determining a role of a person as a driver or passenger in each of one or more segments (e.g., one segment) of the trip for which the transportation mode is determined to be transportation in a car, by a method for identifying transportation modes of one or more segments of a particular trip and a role of a person as a passenger or a driver for each of the segments of the particular trip in which the transportation mode comprises transportation in a car, the method comprising deriving features about prior trips from historical information for the prior trips, the features being indicative of the transportation modes and the role of the person as a driver or a passenger for the prior trips, and receiving information about the particular trip by the person, and executing classifier processes to: determine one or more segments of the particular trip in which a transportation mode comprises transportation in a car based at least in part on the features about the prior trips and the information about the particular trip, and  for each of the one or more segments of the particular trip in which the transportation mode comprises transportation in a car, determine the role of the person as a driver or passenger of the car based at least in part on the features about the prior trips and the information about the particular trip; in which the historical information comprises motion information for the prior trips; in which the motion information comprises velocity or acceleration information; in which the features comprise one or more of acceleration greater than a threshold, deceleration greater than a threshold, or velocity greater than a threshold; in which the historical information comprises non-motion information received from a mobile device during the trip; in which the features comprise usage of the mobile device; comprising: deriving features about prior trips by at least one person other than the person on the particular trip from historical information, executing classifier processes to: for each of the one or more segments of the particular trip in which the transportation mode comprises transportation in a car, determine the role of the person as the driver or the passenger of the car based at least in part on the features about the prior trips by the person, the features about the prior trips by the at least one person other than the person, and the information about the particular trip; in which the historical information comprises role information for the prior trips, wherein at least a portion of the role information is determined without input from the person; in which the features comprise a role frequency for the person for the prior trips; in which the historical information comprises location information for the prior trips;  in which the features comprise one or more representative locations for the person for the prior trips, each of the representative locations being associated with a role of the person; comprising: identifying one or more changes of values in the information about the particular trip that exceed a threshold; and segmenting the particular trip into the one or more segments based on the one or more changes; comprising: determining that a duration of at least one of the one or more segments exceeds a time threshold; and segmenting the at least one of the one or more segments into segments having a duration less than or equal to the time threshold; comprising: determining a transportation mode for each of the one or more segments of the particular trip based on the features about the prior trips and the information about the particular trip; and processing the transportation mode for each of the one or more segments with a Markov model to determine a temporally-smoothed transportation mode for each of the one or more segments of the particular trip; comprising determining a role label for the particular trip based on the role of the person as passenger or driver for the one or more segments of the particular trip in which the transportation mode comprises transportation in a car; in which determining the role label for the particular trip comprises: aggregating the one or more segments based on the role of the user to determine a first duration for which the role of the person is passenger and a second duration for which the role of the person is driver; and determining the role label based on the greater of the first duration or the second duration; in which the role label is determined based on a role associated with a longest continuous stretch of the one or more segments for which the role of the user is identical; comprising providing the role label for display; comprising: receiving feedback about the role label, the feedback including a change to the role label; and updating the classifier processes based on the feedback.
This abstract idea is falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because could be practically performed as a mental process in the human mind (claim 1) and/or comprises mathematical concepts (claim 32).8
For example, regarding the mental process, a mother could call her daughter Sally who is traveling as a passenger in her brother Ryan’s car, who is characteristically driving her to volunteer at the retirement home as he does almost every Saturday, as his mother knows already, with her daughter answering, “Hi Mom . . . Yeah, we’re almost at the Walmart . . . Well, you my chauffer, the slow poke! . . .  No, no trouble at all.  Ryan, it’s Mom.  Mom, you’re on speaker.”  “Hi Ryan, I know you’re on your way to Sunrise again – Sally meant to say you’re always such a good and safe driver when you’re with her in your car, even right now on the road segment you’re on and when you’ve been on that road segment in the past, and we’re all so proud of you!  Can you please swing by the WalMart and pick up Jen, she just got the paint supplies but she says they’re probably too heavy to carry all the way home.  She’d appreciate it if you could drive her home after dropping off Sally.”)
Regarding the mathematical concepts, a “Markov model” is a well-known mathematical concept describing a mathematical relationship, e.g., a probability of future states occurring based on a present state.
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.  Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a mobile device, a computing device, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a computational device, a computer, a mobile device, a computing device, etc.) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a mode of transportation in a car) is not enough to transform the abstract idea into a patent-eligible invention (Flook9) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 23, 26 to 31, and 33 to 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (India, IN 201404147  I3 [10,11], arising from Indian application 4147/MUM/2014 A, published in English on 1 July 2016; cited and copy supplied previously by the examiner) in view of Stenneth et al. (“Transportation mode detection using mobile phones and GIS information”, ACM SIGSPATIAL GIS ‘11, 19th ACM SIGSPATIAL International Conference on Advances in Geographic Information Systems, November 1–4, 2011. Chicago, IL, pages 54 to 63).
Mathew et al. (IN, ‘147) reveals: 
per claim 1, a method for improving operation of a computational device [e.g., 102, 106]  in identifying transportation modes [e.g., modes of “automobiles” and “any other vehicles” (paragraph [003]) in carrying a driver and/or a passenger] of one or more segments of a particular trip [e.g., a segmented trip being undertaken (as a particular trip) by a user; abstract] and a role of a person as a passenger or a driver for each of the segments of the particular trip [e.g., the user being the driver during the particular trip; abstract] in which the transportation mode comprises transportation in a car [e.g., as shown in FIG. 1], the method comprising: 
by computer, deriving features [e.g., at 218 and 316, e.g., including values of attributes defining the driving pattern of the user and/or the vectors used for clustering trips] about prior trips from historical information for the prior trips, the features being indicative of the transportation modes [e.g., the trips taken in cars or any other vehicles; paragraph [003]] and the role of the person as a driver or a passenger for the prior trips [e.g., the “role of the user” as “driver or passenger” (abstract)], and 
receiving, by the computational device [e.g., the data pre-processor 312 in the mobile devices 104, the modules, classifiers, handlers, and builders of the system 102, e.g., in FIGS. 4 and 5], information about the particular trip by the person [e.g., via the mobile sensors 404 (including GPS, an accelerometer, etc.) of the user device 104, the client app UI 304, etc., in FIG. 4], the computational device executing classifier processes to: 
determine one or more segments of the particular trip in which a transportation mode comprises transportation in a car [e.g., the trips taken in cars (paragraph [003]), with the segments determined in the trip segmenter 314; see also FIGS. 8 and 9], and 
for each of the one or more segments of the particular trip in which the transportation mode comprises transportation in a car, determine the role of the person as a driver or passenger of the car based at least in part on the features about the prior trips and the information about the particular trip [e.g., at 912 and 914; see also the abstract, where a new trip record is compared with the clusters in the clustered historic data in order to identify closest cluster matching with the new trip record thereby identifying role of the user e.g., as a “driver or passenger”];  
It may be alleged that Mathew et al. (IN, ‘147) does not reveal details of identifying or the determination of “transportation modes” in trip segments, or that the (derived) features (attributes, vectors, etc.) are indicative of transportation modes, although since .
However, in the context/field of transportation mode detection for providing transportation mode target advertising and for providing a more realistic travel demand picture, Stenneth et al. (GIS ’11) teaches (e.g., in Section 6.1) that data for training a transportation mode classifier (that is based on a Random Forest classification model, e.g., that outperformed a Decision Tree) may be collected by having individuals label “ground truth” as they are traveling e.g., by train, bus, car, etc. by means of a user interface (FIG. 7), and then deploying a final version of the trained classification model in a classification system to users so that their transportation mode can be detected and displayed by the system, and in particular he reveals:
per claim 1, determine one or more segments of the particular trip [e.g., with each trip segment (in the real world evaluation; Section 6.7) comprising two GPS sensor reports (Section 6.2, e.g., in a window size of 30 seconds) and being represented by e.g., two GPS coordinates, average speed, average heading change, average acceleration, etc.; as in Sections 5.1 to 5.4 and 6.2] in which a transportation mode comprises transportation in a car [e.g., when the detected mode in the deployed system was “car” with 89% accuracy, per FIG. 13] based at least in part on the features about the prior trips [e.g., the data collected in Section 6.1 that was used to train the random forest (RF) classifier] and the information about the particular trip [e.g., as obtained by the deployed classification system in FIG. 12], and
It would have been obvious at the time the application was filed to implement or modify the Mathew et al. (IN, ‘147) system for identifying a role of a user in a vehicle so that, in addition to classifying the role of the user as a driver or passenger, the mode of transportation would also have been classified by a classifier over time intervals between GPS coordinates that (as start and end points) constituted trip segments, as taught by Stenneth et al. (GIS ’11), e.g., from GPS data, acceleration data, etc., in order to determine the transportation mode (e.g., train, bus, or car) that the user was traveling in, and so that the mode and/or role of the user would have been displayed on a portable device as taught in FIG. 12 of Stenneth et al. (GIS ’11), in order that when the user was traveling by car (e.g., but not when she was traveling by bus or train), a system could be employed to send gas coupons or vehicle service specials to her mobile device, as taught by Stenneth et al. (GIS ’11) at page 54, in order that a user could see and tally the percentage of time that the mode detection was correct, as taught by Stenneth et al. (GIS ’11), and so that the role of the user as taught by Mathew (IN, ‘147) would have thus obviously been determined when the user was traveling a segment in a mode determined to be by car, as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Mathew et al. (IN, ‘147) system for identifying a role of a user in a vehicle would have rendered obvious:
per claim 2, depending from claim 1, in which the historical information comprises motion information for the prior trips [e.g., speed, course, etc. information; paragraph [0041] in Mathew et al. (IN, ‘147); and average speed, average heading change, average acceleration, etc. in Stenneth et al. (GIS ’11)];
per claim 3, depending from claim 2, in which the motion information comprises velocity or acceleration information [e.g., speed, and sensor information captured by an accelerometer; paragraph [0041] in Mathew et al. (IN, ‘147); and average speed, average heading change, average acceleration, etc. in Stenneth et al. (GIS ’11)];
per claim 4, depending from claim 3, in which the features comprise one or more of acceleration greater than a threshold, deceleration greater than a threshold, or velocity greater than a threshold [e.g., “Harsh Acceleration” and “Harsh Deceleration” (and “Maximum Speed”) at paragraph [0055] in Mathew et al. (IN, ‘147); with “[h]arsh” obviously meaning above a non-harsh threshold];
per claim 5, depending from claim 1, in which the historical information comprises non-motion information received from a mobile device during the trip [e.g., location, time, etc. at paragraph [0041] in Mathew et al. (IN, ‘147); or information from a user 402 input at interface 304, such as when a user tags a trip as belonging to him or not (paragraph [0052]); and GPS coordinates in Stenneth et al. (GIS ’11)];
per claim 6, depending from claim 5, in which the features comprise usage of the mobile device [e.g., by tagging the trips as belonging to him or not, paragraph [0052] in Mathew et al. (IN, ‘147); and by receiving GPS sensor reports (that indicate the mobile phone is being used) in Stenneth et al. (GIS ’11)];
per claim 23, depending from claim 1, comprising: deriving features about prior trips by at least one person other than the person on the particular trip from historical information [e.g., the other users of user devices (e.g., 104-2, 104-3 . . . 104-N in FIG. 5 of Mathew et al. (IN, ‘147); and e.g., five of the six individuals in Section 6.1 of Stenneth et al. (GIS ’11), when the sixth individual was obviously using the deployed classification system], the computational device executing classifier processes to:  
for each of the one or more segments of the particular trip in which the transportation mode comprises transportation in a car, determine the role of the person as the driver or the passenger of the car based at least in part on the features about the prior trips by the person, the features about the prior trips by the at least one person other than the person, and the information about the particular trip [e.g., as taught in Mathew et al. (IN, ‘147) at 912 and 914 in FIG. 9];
per claim 26, depending from claim 1, in which the historical information comprises role information for the prior trips, wherein at least a portion of the role information is determined without input from the person [e.g., at 912, 914 in Mathew et al. (IN, ‘147)];
per claim 27, depending from claim 1, in which the features comprise a role frequency for the person for the prior trips [e.g., as shown in Tables 1 and 2 of Mathew et al. (IN, ‘147)];
per claim 28, depending from claim 1, in which the historical information comprises location information for the prior trips [e.g., paragraph [0041] in Mathew et al. (IN, ‘147)];  
per claim 29, depending from claim 28, in which the features comprise one or more representative locations for the person for the prior trips [e.g., paragraph [0054] in Mathew et al. (IN, ‘147), “In an embodiment, referring to Figure 5, the user profile builder 226 may build a household profile from the driving pattern information. The frequently traveled routes and how fast the user travels on those paths may be stored which will further increase the accuracy of the model”; and paragraph [0079] in Mathew et al. (IN, ‘147), “Some embodiments of the present disclosure enable incorporating the spatial and temporal data comprising the traveling location and time of day of travel related information respectively in order to detect the driver-role or the passenger-role”; see also paragraph [0082] in Mathew et al. (IN, ‘147)], each of the representative locations being associated with a role of the person [e.g., the driver-role or the passenger-role in Mathew et al. (IN, ‘147)];
per claim 30, depending from claim 1, comprising: identifying one or more changes of values in the information about the particular trip that exceed a threshold [e.g., the trip data that is segmented by the trip segmenter 314 in Mathew et al. (IN, ‘147) based e.g., on changes in space dimension (paragraph [0039]) and/or space and time dimension (paragraph [0038]); and the time of the trip exceeding e.g., the 30 second time window size in Section 6.2 of Stenneth et al. (GIS ’11); and so too obviously for the deployed classification system]; and segmenting the particular trip into the one or more segments based on the one or more changes [e.g., the changes in space and/or time, as taught by both Mathew et al. (IN, ‘147) and Stenneth et al. (GIS ’11)];
per claim 31, depending from claim 30, comprising: determining that a duration of at least one of the one or more segments exceeds a time threshold [e.g., for segmenting the trip in “both space and time dimensions” (paragraph [0038]) in Mathew et al. (IN, ‘147), it would have been obvious that the trip would have first been segmented in the space dimension, as described at paragraph [0039] according to grid dimensions, and then (e.g., in instances for example of low vehicle travel speed or a meandering path in the grid), it would have been subsequently segmented in the time dimension, for example using equal time buckets or unequal time buckets based on traffic, so that none of the segments defined in space would have spanned too long of a time bucket for the segmentation to allow extraction of the micro-behavior of the user (paragraph [0039]), as desired by Mathew et al. (IN, ‘147)]; and 
segmenting the at least one of the one or more segments into segments having a duration less than or equal to the time threshold [e.g., by obviously segmenting the segments that had been initially created according to grid dimensions in the time dimension (dividing them into time buckets), so that the time bucket of the segment has a desired value, in Mathew et al. (IN, ‘147)];
per claim 33, depending from claim 1, comprising determining a role label for the particular trip based on the role of the person as passenger or driver for the one or more segments of the particular trip in which the transportation mode comprises transportation in a car [e.g., by predicting the role of the user as in FIG. 9 of Mathew et al. (IN, ‘147), and obviously indicating the prediction with a label such as “driver” or “passenger” , with the label obviously being used by insurance companies, according to the teachings of Mathew et al. (IN, ‘147) when the driver role detecting system is obviously used, in order to arrive at the price to be charged for “Usage based insurance” (paragraphs [002] and [003])];
per claim 34, in which determining the role label for the particular trip comprises: aggregating the one or more segments [e.g., one segment, as at 914 in FIG. 9 of Mathew et al. (IN, ‘147)] based on the role of the user to determine a first duration for which the role of the person is passenger and a second duration for which the role of the person is driver [e.g., when the user is classified as either being the driver or the passenger for the segment, at 914 in FIG. 9 of Mathew et al. (IN, ‘147), so that the determined role has the duration for the segment and the non-determined role has a duration of zero]; and 
determining the role label based on the greater of the first duration or the second duration [e.g., based on the role determined for the duration of the segment, in Mathew et al. (IN, ‘147)];
per claim 35, depending from claim 33, in which the role label is determined based on a role associated with a longest continuous stretch of the one or more segments [e.g., the one segment, at Step 914 in FIG. 9 of Mathew et al. (IN, ‘147)] for which the role of the user is identical [e.g., in Mathew et al. (IN, ‘147) at Step 914, the duration of the segment as a longest stretch, e.g., longer than zero];
per claim 36, depending from claim 33, comprising providing the role label to a computing device associated with the person for display [e.g., as taught in FIG. 12 of Stenneth et al. (GIS ’11) obviously so that the user could tally the percentage of time that the mode/role classifications were correct];
per claim 37, depending from claim 36, comprising: receiving feedback about the role label from the computing device, the feedback including a change to the role label [e.g., as shown in FIGS. 7 and 13 in Stenneth et al. (GIS ’11)]; and 
updating the classifier processes based on the feedback [e.g., based on new ground truth, in Stenneth et al. (GIS ’11)];
Claim 32 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (India, IN 201404147  I3, arising from Indian application 4147/MUM/2014 A, published in English on 1 July 2016; cited and copy supplied previously by the examiner) in view of Stenneth et al. (“Transportation mode detection using mobile phones and GIS information”, ACM SIGSPATIAL GIS ‘11, 19th ACM SIGSPATIAL International Conference on Advances in Geographic Information Systems, November 1–4, 2011. Chicago, IL, pages 54 to 63) as applied to claim 1 above, and further in view of Ellis[12] ("Supervised Classification of Human Behaviors from Wearable and Mobile Sensor Data", University of California, San Diego Dissertation, 2016, ProQuest Number 1019379, 106 pages).
Mathew et al. (IN, ‘147) as implemented or modified in view of Stenneth et al. (GIS ’11) has been described above.
The implemented or modified Mathew et al. (IN, ‘147) system for identifying a role of a user in a vehicle may not reveal the use of the Markov model.
However, in the context/field of supervised (machine learned) classification of human behavior transportation modes that utilizes trip segmentation (Section 1.2.4) and a (Random Forest) classifier that can distinguish between role-based modes including “Drive (I’m the Driver)” and “Drive (I’m a Passenger)” (see e.g., FIG. 3.3 and Tables 3.3 and 3.5), as well as distinguishing between “In a car”, “On a bus”, etc., Ellis (UCSD Dissertation, 2016) teaches that the (Random Forest) classifier is trained with a dataset (of [historical] ground truth) that includes context labels obtained from sixty subjects (Section 3.3 and FIG. 3.2), and that e.g., in use, features are classified every minute, wherein time-smoothing using a hidden Markov model (HMM) is employed to smooth errors made by the random forest by explicitly modeling the probability of transitioning between activities in order to produce a final (time-smoothed) sequence of predicted behaviors (Section 2.2.2).
It would have been obvious at the time the application was filed to implement or further modify the Mathew et al. (IN, ‘147) system for identifying a role of a user in a vehicle so that the mode classifier as taught by Stenneth et al. (GIS ’11) would have been implemented as a (RF) classifier which employed an HMM for time-smoothing, as taught by Ellis (UCSD Dissertation, 2016), in order to smooth errors made by the random forest, as taught by Ellis (UCSD Dissertation, 2016), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Mathew et al. (IN, ‘147) system for identifying a role of a user in a vehicle would have rendered obvious:
per claim 32, depending from claim 1, comprising: determining a transportation mode for each of the one or more segments of the particular trip based on the features about the prior trips and the information about the particular trip [e.g., for each of the segments between GPS coordinates, in Stenneth et al. (GIS, ’11), based in the data collected by the six individuals and the GPS sensor reports of the user in the extended real world trial (Section 6.7)]; and 
processing the transportation mode for each of the one or more segments with a Markov model to determine a temporally-smoothed transportation mode for each of the one or more segments of the particular trip [e.g., the HMM as taught by Ellis (UCSD Dissertation, 2016), as a time-smoothing stage of the (e.g., RF) mode classifier in Stenneth et al. (GIS ’11), e.g., in order to smooth errors made by the random forest based on e.g., probabilities of activity transitions];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, in the context/field of transportation mode recognition that uses data and feature segmentation (FIG. 1) and also recognizes the role of the user as a bus passenger, metro passenger, car passenger, and car driver, Zhang et al. (“A new post correction algorithm (PoCoA) for Improved Transportation Mode Recognition”, 2013 IEEE Conference on Systems, Man, and Cybernetics, 13-16 October 2013, Manchester, UK, pages 1512-1518) teaches the “sub-classification of motorised modes” e.g., between car passenger and car driver (page 1514), and that a state of the art two-stage transportation mode classifier uses DT+DHMM (Decision Tree + Discrete Hidden Markov Model), with the DHMM being used to eliminate noise based on temporal knowledge of the previous transportation mode and the likelihood of transition to the next mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The prior art (Mathew e al. (IN, ‘147)) presumes that the car “trip is being undertaken” (paragraph [0036]), and thus also determines the driver/passenger roles when the car trip is being undertaken.
        2 See e.g., the 2019 PEG Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 50 to 57).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/101-2019-peg-advanced-module.pptx and (for the October 2019 update) https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        3 Quoting the rule section:
        “(d)(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        4 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        5 Quoting paragraph [0071], “Historical user labels and predictions: The [mode] classifier may have several channels to learn about a particular user's travel patterns and preferred transportation modes. For example, a user-facing mobile application on the mobile device may allow the user to set preferred transportation modes within the app, or to enter or correct a transportation mode for the current trip or older trips. If such data is available, the technology can create a distribution of manual labels as well as a summary of trip patterns in terms of time and location for each type of user label. This historical summary information is then used for personalized matching of the current trip, resulting in matching scores, one for each possible user label, which are used for classification.”
        6 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        7 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        8 For example only, although all the claim limitations, when considered together, may be more than just a "mental process" alone or a "mathematical concept" alone, simply adding one to the other does not render a claim non-abstract. RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017); see also FairWarning IP, LLC v. Iatric Systems, Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016) (patent-ineligible claims were directed to a combination of abstract ideas).  See also MPEP 2106.04 and 2106.05(a) citing these cases.
        9 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        10 The published document identifier in Derwent is the letter “I” followed by a “3”, not the number 13.
        11 This document was published in color (for its FIG. 7) even if the copy supplied previously by the USPTO is in black and white.  Applicant may request a color, electronic .pdf version of this document from the examiner, if desired.
        12 Per the UCSD Roger Catalog record (“MARC Display”, Field 008), this reference was cataloged and shelved (Entered On File in UCSD’s Library catalog) on January 6, 2017.